                      UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

Dante Butler

                      -Plaintiff



                                            Case No:     2:20-CV-00842
         vs.                                15 U.S.C. 1681 The fair Credit Reporting Act

1st Franklin Financial Corporation et al.

                      -Defendant(s)

                           Plaintiffs’ Brief on Order to Show Cause

   Now Comes the above-named Plaintiff, by his attorneys, Strouse Law Offices and

Napierala Law Offices and respectfully file their Brief on the Court’s order to Show

Cause.

                                        Introduction

         The Court held a status conference with counsel on 10/30/2020. The Court held

in a written order that:

“The Court agreed to allow the plaintiff 14 days to amend the complaint and
encouraged counsel to add supporting facts sufficient to make the claims plausible not
just with respect to the moving defendants, but as to all remaining defendants, to try to
avoid further unnecessary motion practice.”

         On 11/13/2020 the Plaintiff’s counsel filed an amended complaint which included

specific facts regarding the credit reporting errors which the defendants had continued



                                              1

          Case 2:20-cv-00842-BHL Filed 04/12/21 Page 1 of 15 Document 59
to report to the Credit Reporting Agencies– paragraphs 25 A and C Plaintiff’s Amended

Complaint. Plaintiff’s Counsel largely relied on Judge Adelman’s decision September 29,

2020 in 20-C-0837 which sustained Plaintiff’s Complaint for standing and ruled against

Credit One Bank’s motion to dismiss See Strouse Declaration Ex. 1-2. When Plaintiff’s

counsel amended the complaint more facts were plead than were plead in 20-C-0837,

which was held to have standing. Later, this Court ordered Plaintiff to file a brief on

Article III sanding on 1/20/2021. The Court set out 6 cases for the Plaintiff’s counsel to

review but did not limit the Plaintiff’s counsel to only the cases the Court cited 1 .

Plaintiff’s counsel did cite two cases from the 7th Circuit to argue Article III standing

and attempted to incorporate them into the 9th Circuit holding in Spokeo on remand,

without much success2. The Court then ordered the Plaintiff’s counsel to file a brief to

show cause why Plaintiff’s counsel should not be sanctioned.

                                              Legal Argument

1. Plaintiff’s Counsel Relied on Judge Adelman’s Previous Decision in 20-CV-0837
Which Sustained Plaintiff’s Complaint Against a Motion to Dismiss and Held That
Duplicitous Complaint Had Standing

“In Szabo Judge Easterbrook also pointed out that Rule 11 does not require “scholarly
exposition or exhaustive research.” Thompson v. Duke 940 F.2d 192, 195 (7th Cir. 1991).




1
  Nettles v. Midland Funding LLC, 983 F.3rd 896 (7th Cir. 2020); Gunn v. Thrasher, Buschmann & Voelkel, P.C..,
982 F.3rd 1069 (7th Cir 2020); Brunett v. Convergent Outsourcing, Inc. 982 F.3 rd 1060 (7th Cir. 2020); Larkin v.
Finance sys. Of Green Bay, Inc. 982 F.3rd 1060; see also Crabtree v. Experian info Sols. 948 F.3rd 872
2
  Meyers v. Nicolet Rest. Of DePere, LLC, 843 F.3rd 724 (7th Cir. 2016) and Gubala v. Time Warner Cable, Inc. 846
F.3rd 909.

                                                        2

          Case 2:20-cv-00842-BHL Filed 04/12/21 Page 2 of 15 Document 59
       Plaintiff’s counsel had been operating under the goof faith assumption that the

FCRA cases they filed had standing. Plaintiff’s counsel had previously filed a

Complaint in Veonquanette Allen v. Portfolio Recovery Associates 20-C-0837 (E.D. Wisc.).

Judge Adelman sustained the Plaintiff’s Complaint in a Motion to Dismiss brought by

Credit One Bank. Despite the complaint containing less facts then were plead in the

Amended Complaint in this case. Judge Adelman held that Plaintiff’s duplicitous

complaint had standing:

“According to Credit One, the complaint contains only conclusory allegations that do
not give rise to a plausible claim under the standards articulated in Bell Atlantic Corp. v.
Twoombly 550 U.S. 544 (2007) and Ashcroft v. Iqbal 556 U.S. 662 (2009). However, the
allegations I described above while brief, contain the necessary factual allegations to
make out a plausible claim. The plaintiff identifies the Credit One account in dispute,
alleges that she initiated a dispute with the credit reporting agencies, alleges that the
agencies notified Credit One of the dispute, and alleges that Credit One failed to
conduct the required investigation within 30 days either intentionally or because of
carelessness. These are specific factual allegations rather than legal conclusions.
Moreover, if they are true, Credit One will be liable. Thus, the complaint states a claim
for relief.”

Ex. 2 9/29/2020 Decision and Order by Judge Lynn Adelman; Veonquanette Allen v. Portfolio
Recovery Associates 20-C-0837 (See Strouse Decl. @ and Ex. 2)

       On 3/29/2021 this Court held that the Plaintiff has no Article III Standing under

1681n, which is a contradictory holding from that of Judge Adelman in 20-C-0837; ECF

83.

“The fact that judges who ruled on the merits of the pleading disagree provides
significant evidence that the pleading was not frivolous or unreasonable.” Indianapolis
Colts v. Mayor of Baltimore 775 F.2d 177, 182. (7th Cir. 1985)



                                             3

        Case 2:20-cv-00842-BHL Filed 04/12/21 Page 3 of 15 Document 59
      Since the complaint in this case is duplicitous of 20-C-0837, Plaintiff’s counsel

assumed that the duplicitous pleading, and the factual evidence plead were sufficient.

The Court granted the Defendants’ Motion(s) to Dismiss and this Court’s 10/30/2020

order held:

“The Court agreed to allow the plaintiff 14 days to amend the complaint and
encouraged counsel to add supporting facts sufficient to make the claims plausible not
just with respect to the moving defendants, but as to all remaining defendants, to try to
avoid further unnecessary motion practice.”

   Plaintiff’s counsel did add additional facts into the Second Amended Complaint

which specifically showed what errors the Defendants had continued reporting

inaccurately:

   A. Americollect Continued Inaccurate Reporting on Account 928****** in the
   following ways:

   i. Experian:            Balance                    $1,366.00



   B. Optimum Outcomes Continued Inaccurate Reporting on Account A4321 in the
   following ways:

   i. Experian:            Balance:          $1,070.00
                           Date Last Opened: 12/12/2019

   Enhanced Recovery Company Continued Inaccurate Reporting on Account
   92881**** in the following ways:

   i. Experian      Date Opened:         04/01/2019



   C. ERC Continued Inaccurate Reporting on Account 19406****** in the following
   ways:


                                            4

        Case 2:20-cv-00842-BHL Filed 04/12/21 Page 4 of 15 Document 59
   i. Experian        Date Opened:          04/01/2019
                      Date Last Active      02/23/2020



           Regarding Americollect the Plaintiff’s counsel added the specific credit

            reporting errors.    Americollect inaccurately reported a high balance of

            $1,366.00 to Experian, which is not a stylistic difference in how credit

            reporting agencies provide information.

           Regarding Optimum Outcomes the Plaintiff’s counsel added the specific

            credit reporting errors. Optimum Outcomes inaccurately reported a high

            balance of $1,070.00 to Experian, which is not a stylistic difference in how

            credit reporting agencies provide information.

           Similarly Enhanced Recovery Systems, LLC also reported the date the

            accounts opened inaccurately to Experian as being on 04/01/2019 and to this is

            not an example of a stylistic difference in credit reporting.

       The Plaintiff’s counsel did add new facts, based on evidence it reviewed based

on its reasonable investigation of the facts See Strouse Declaration Ex. 3-5; See Plaintiff’s

Amended Complaint at 25 A - C. The FCRA Complaints which Plaintiff’s counsel filed

were duplicitous, that does not make the complaints baseless since plaintiff’s counsel

relied on a reasonable investigation of the facts before filing, See 20-C-0837.

       On 3/29/2021 this Court stated:

“at a February 12, 2021 status conference, counsel clarified that Plaintiff’s claims rest
entirely on differences in how credit reporting agencies describe the status of his client’s

                                               5

           Case 2:20-cv-00842-BHL Filed 04/12/21 Page 5 of 15 Document 59
accounts with each defendant…Counsel was unable to point to any particular
information in Plaintiff’s credit reports that was actually inaccurate.” 20-cv-0836 Order p.
1 (ECF 83)

       Plaintiff’s counsel should have chosen more specific language during oral

argument, however that does not mean that the Plaintiff’s Second Amended Complaint

had “no specific information”, See Plaintiff’s See Plaintiff’s Amended Complaint at 25 A - C.

“Rule 11 applies to written documents, whether containing statements made under oath
or not, that a party or its attorneys submit to federal court. The rule does not, however
apply to assertions of law or fact made orally before the court, except when a person
“later advocates” orally an assertion that was first made in a written document. As a
result the rule does not reach statements a party or attorney may make in arguing an
oral motion. The Advisory Committee explains this distinction by noting that, in
speaking to matters arising for the first time in an oral presentation to the court,
“counsel may make statements that would not have been made if there had been more
time for study and reflection” 1993 Advisory Committee Notes. Sanctions Under Rule 11,
Jenner and Block Practice Series at 21; See Also 1993 Advisory Committee Notes

       Clearly the Third Amended Complaint did set out the facts regarding the credit

reporting errors. These facts were not mere assumptions made by the Plaintiff’s counsel.

The Plaintiff’s Counsel relied on a Credit Analyzer Report, the Plaintiff’s certified

mailings to Equifax, Experian and TransUnion and a 3-1 Credit Report from Equifax,

Experian and Transunion See Strouse Declaration Exhibits 3-5



2.     Plaintiff’s Counsel Made a Reasonable Inquiry into the Facts

“Under the 1993 revision of Rule 11, both affirmative factual contentions and denials
were held to a “well grounded in fact” standard First, it adopted different language for
factual contentions and for factual denials. Second, it abandoned the phrase “well
grounded in fact” for both categories, adopting instead the language requiring that the
factual allegations have “evidentiary support” for contentions and are “warranted on


                                              6

        Case 2:20-cv-00842-BHL Filed 04/12/21 Page 6 of 15 Document 59
the evidence” for denials. Third, the amendment required litigants to specifically
identify these contentions and denials which require further investigation. 3

The 1993 rule clarifies that the reasonableness of an investigation must be assessed in
light of the circumstances of each case as the rule requires “an inquiry reasonable under
the circumstances.” Rule 11(b).” Id.

           “Counsel should also review the relevant documents that are available to his or

her client” See Insurance Benefit Adm’rs Inc. v. Martin 871 F.2d 1354 (7th Cir 1989).

Plaintiff’s counsel had a good faith factual basis upon which to file suit. This evidence

is reflected Exhibits 3-5 which shows the inaccurate reporting captured by December 13,

2019, Credit Analyzer Report, certified mailings to Experian. The defendants continued

inaccurately reporting the plaintiff’s credit information as reflected in 02/27/2020 3-1

credit reports from each of the credit reporting agencies. See Strouse Declaration Exhibits

3-5.

“We hold that a complaint based on reasonable inquiry should not be found to be
factually frivolous unless some clear authority or a litigat’s own clear admission erases
the factual underpinning from some essential element of the litigant’s pleading.”
Milwaukee Concrete Studios v. Fjeld Mfg. Co. 8 F. 3rd 441, 450



3.         The Defendants Were Given Fair Notice

           In 20-C-0837 Judge Adelman held that Plaintiff’s Complaint gave the

Defendant(s) Fair Notice. The same language was also used in the Plaintiff’s Amended

Complaint, with additional facts.




3
    Sanctions Under Rule 11, Jenner and Block Practice Series at 34

                                                           7

             Case 2:20-cv-00842-BHL Filed 04/12/21 Page 7 of 15 Document 59
“According to Credit One, the complaint contains only conclusory allegations that do
not give rise to a plausible claim under the standards articulated in Bell Atlantic Corp. v.
Twoombly 550 U.S. 544 (2007) and Ashcroft v. Iqbal 556 U.S. 662 (2009). However, the
allegations I described above while brief, contain the necessary factual allegations to
make out a plausible claim. The plaintiff identifies the Credit One account in dispute,
alleges that she initiated a dispute with the credit reporting agencies, alleges that the
agencies notified Credit One of the dispute, and alleges that Credit One failed to
conduct the required investigation within 30 days either intentionally or because of
carelessness. These are specific factual allegations rather than legal conclusions.
Moreover, if they are true, Credit One will be liable. Thus, the complaint states a claim
for relief.”

9/29/2020 Decision and Order by Judge Lynn Adelman; Veonquanette Allen v. Portfolio
Recovery Associates 20-C-0837 (See Strouse Decl. @ and Ex. 1-2)



4.     This Court Should Find that Plaintiff’s Second Amended Complaint was not
       Frivolous

“National’s claims in the district court are colorable enough to avoid sanctions for
frivolity. Although all of National’s arguments are losers, they do not rise to the level of
groundlessness required for Rule 11 sanctions.” National Wrecking Co. v. Int’s Brotherhood
of Teamsters, Local 731 990 F.2d 957,963

       Here, the Plaintiff’s counsel did filed duplicitous FCRA Complaints, and they

were before different judges at the Eastern District of Wisconsin. As noted above, Judge

Adelman upheld a duplicitous complaint as having standing on less facts plead, See

Veonquanette Allen v. Portfolio Recovery Associates 20-C-0837. Given that earlier precedent,

Plaintiff’s counsel proceeded to amend the complaint in this case by pleading mote facts

than in 20-C-0837.    Plaintiff’s counsel reasonably relied in good faith on existing

precedent within the Eastern District that it had sufficient standing and did add specific

facts into the Amended Complaint as support See See Plaintiff’s Amended Complaint at 25


                                             8

        Case 2:20-cv-00842-BHL Filed 04/12/21 Page 8 of 15 Document 59
A - C. Later, this Court held that Plaintiff has no Article III standing for a 1681n case

since under Spokeo 1681n addresses only statutory violations.

“The court is concerned Rule 11 sanctions in this case may only serve to chill zealous
lawyering. Merely because plaintiff’s case proved to weak, plaintiffs’ counsel should
not be reprimanded for trying to protect their clients’ interests. The court will not
impose sanctions on a party merely for losing its case on the pleadings.” Harlyn Sales
Corp. v. Kemper Financial Services 9 F.3rd 1263, 1267.

       Here the Plaintiff’s counsel did plead facts which were colorable enough to avoid

sanctions.

“we emphasized that Rule 11 should not be used to deter lawyers from challenging the
law even if the arguments for change were not likely to be successful…In order to
determine whether the complaint is an effort to change law rather than a refusal to
acknowledge adverse precedent, a court must examine later arguments by counsel in
support of the complaint. ” Smith v. National Healthcare Services of Peoria 934 F. 2d 95, 97
(7th Cir. 1991).



5.     Plaintiff Did Argue in Good Faith for Art III Standing Using 7 th Circuit Cases
       in Analyzing Spokeo

“The Supreme Court has clarified that an argument is not frivolous, even though
“foreclosed by circuit precedent” where the issue has “divided the District Courts and
its answer is not so clear as to make the position frivolous”. McKnight v. Gen Motors
Corp. 511 U.S. 659, 660 (1994)

       As argued above, the Plaintiff’s counsel was working under the presumption

that it had Article III standing based on the decision in 20-C-0837 by Judge Adelman.

This decision came well before this Court ordered briefing to be conducted on Article III

standing.




                                             9

        Case 2:20-cv-00842-BHL Filed 04/12/21 Page 9 of 15 Document 59
   The Spokeo case concerned itself with the inaccurate reporting of Robbins zip code.

In Spokeo the Supreme Court held that Robins could not prevail on the basis of a “bare

procedural violation.” Spokeo at 1550.       The Court went on to say that “not all

inaccuracies cause harm or present any material risk of harm” and gave the example of

an inaccurate zip code to illustrate a harmless privacy dissemination of an incorrect zip

code, without more, was not concrete harm Id. The Seventh Circuit reached a similar

conclusion in Meyers v. Nicolet Restaurant of De Pere, LLC 843 F. 3rd 724, where the court

heard allegations under the Fair and Accurate Transactions Act (FACTA). In Meyers the

Plaintiff received a receipt after dining at the defendant-restaurant that did not have the

credit card expiration date properly truncated as required by law Id at 725. The Seventh

Circuit reviewed the claims in light of the Court’s holding in Spokeo, stated that the

inclusion of the full expiration led to no “appreciable risk of harm” and concluded that

Meyer’s alleged injuries were insufficient to raise standing Id. At 727. The Supreme

Court later clarified when a “no harm” injury could meet the standing requirement

holding that, injury required by Article III may exist solely by virtue of statutes creating

legal rights, the invasion of which creates standing Lujan v. Defenders of Wildlife 504 U.S.

555, 560—61.     The Court went on to clarify that [statutory] broadening [of] the

categories of injury that may be alleged in support of standing is a different matter from

abandoning the requirement that the party seeking review must himself have suffered




                                            10

       Case 2:20-cv-00842-BHL Filed 04/12/21 Page 10 of 15 Document 59
an injury.” Id. At 578. Here, under 1681n the Plaintiff also suffered a statutory intangible

harm, which has redressability by a federal court.

     With regard to the Spokeo progeny, The Seventh Circuit also borrowed from Braitberg

v. Charter Comm Inc. 846 F. 3rd 909 (2017) and its own precedent in denying Meyers in

denying standing for a putative class action that also alleged CCPA violations in Gubala

v. Time Warner Cable, Inc. 846 F. 3rd 909. Despite denying standing, the court, as in

Braitberg, went out of its way to say that, “violations of rights of privacy are actionable,”

even if the plaintiff in this particular case could go no further Id. 912. The Plaintiff in

Gubala had not alleged that Time Warner had, “ever given away or leaked or lost any of

his personal information or intends to give it away or is at risk of having the

information stolen from it.” Id. At 910. Here the Plaintiff argued unsuccessfully that

Plaintiff’s “no harm” injury could meet the standing requirement holding that, injury

required by Article III may exist solely by virtue of statutes creating legal rights, the

invasion of which creates standing Lujan v. Defenders of Wildlife 504 U.S. 555, 560—61.

The “leaking” of private information in Gubala should be held to be synonymous to

inaccurate credit reporting by the Defendants. Again, Here, under 1681n the Plaintiff

also suffered a statutory intangible harm, which has redressability by a federal court.

6.      The Court Should Not Award Sanctions Under Rule 11(c)(1)(B)

“On its own initiative, the court may enter an order describing the specific conduct that
appears to violate subdivision (b) and directing an attorney, law firm, or party to show
cause why it has not violated subdivision (b) with respect thereto.”


                                             11

         Case 2:20-cv-00842-BHL Filed 04/12/21 Page 11 of 15 Document 59
Here, the prospect of Rule 11 sanctions was raised by the Court. No other litigant has

filed a separate motion for sanctions under the 21 day Safe Harbor Rule.”The most

important effect of the “safe harbor” provision is to give parties opposing sanctions 21

days in which to correct or withdraw challenged pleadings. Under the 1993 rule, a

separate Rule 11 motion must be filed and it must describe the specific conduct alleged

to have violated the rule…The Rule 11 motion may not simply be included as a prayer

for relief in another motion. In addition, the separate Rule 11 motion must be served on

the opposing party well before it is filed in court.4

         Here the Plaintiff was not in a position to withdraw the offending amended

Complaint. While it is true that Plaintiff’s counsel did not refer to the cases regarding

Article III standing, it did make an argument using 7th Circuit cases in an attempt to

argue Spokeo and its remand to the 9th Circuit. Furthermore, Plaintiff’s counsel had won

a previous decision before Judge Adelman, which held that the Plaintiff’s complaint,

duplicitous of the Plaintiff’s Second Amended Complaint did have standing, even

though it contained less facts.       The Plaintiff’s counsel did conduct a reasonable

investigation, as argued above. The Plaintiff did specifically set out each individual

furnisher of information and stated in the investigation letters “I challenge the accuracy,

compliance and reportability of this listing.” The defendant’s accounts were set out in

the Plaintiff’s certified mailings.

4
    Sanctions Under Rule 11, Jenner and Block Practice Series at 93


                                              12

          Case 2:20-cv-00842-BHL Filed 04/12/21 Page 12 of 15 Document 59
7.     The Use of Duplicitous Lawsuits was not Frivolous

       FCRA lawsuits under 1681n will be duplicitous, just as any lawsuit in collections

would be. Typically, very little information changes. While this Court ultimately did

hold that the Plaintiff does not have Article III standing for statutory damages, Judge

Adelman ruled in 20-C-0837 that a Plaintiff did have standing in a duplicitous suit. The

lawsuits were aimed at correcting the Plaintiff’s credit report. 1681n does provide a

Plaintiff a cause of action, if they comply with 1681-s. This Court has ruled that Plaintiff

has no Article III standing under the Spokeo decision.        What was different in the

duplicitous lawsuits was that the Plaintiff claimed different inaccurate reporting, on

different dates and brought suit after following 1681-s. The fact that the Plaintiff’s

counsel brought duplicitous lawsuits is not sanctionable in and of itself.

“Mr. Salovaara has moved to dismiss this action as a sanction pursuant to Rule 11,
Fed.R.Civ.P based on the claim that Jackson has repeatedly filed duplicative lawsuits
against the defendants for the improper purpose of harassing them. While it is clear that
Jackson has filed several actions against the defendants, I cannot conclude that this, in
and of itself, demonstrates an improper purpose.” Jackson Nat. Life Ins. V. Greycliff 226
BR 407, 421 (E.D. Wisc. 1998).

8.     If the Court Does Award Sanctions it Should Award the Least Severe Penalty

“It is important for federal courts, district and appellate, to keep in mind the serious
consequences that can flow from an award of sanctions against an attorney…While the
Rule 11 sanction serves an important purpose, it is a tool that must be used with utmost
care and caution. Even where, as here, the monetary penalty is low, a Rule 11 violation
carries intangible costs for the punished lawyer or firm.” Harlyn Sales Corp. v. Kemper
Financial Services, Inc. 9 F.3rd 1263, 1269



                                            13

       Case 2:20-cv-00842-BHL Filed 04/12/21 Page 13 of 15 Document 59
       As argued above, Plaintiff’s Counsel reasonably relied on Judge Adelman’s

decision in 20-C-0837 that it had standing, had reasonable evidence to proceed under

1681n and in good faith had amended the Second Amended Complaint to include the

facts related to inaccurate credit information being reported by the Defendants.

“For a variety of reasons, including consistency of result, it is an entirely proper practice
for district court judges to give deference to persuasive opinions by their colleagues on
the same court.” TMF Tool Inc. v. Muller 913 F.2d 1185, 1191 (7th Cir. 1990).

“In Szabo Judge Easterbrook also pointed out that Rule 11 does not require “scholarly
exposition or exhaustive research.” Thompson v. Duke 940 F.2d 192, 195 (7th Cir. 1991).

       Here the Plaintiff’s counsel were mistaken as to the law does not mean that the

mistake was unreasonable, given the earlier decision by Judge Adelman. Rule 11 does

not make the signature on the pleading or other covered document an absolute

guarantee as to the correctness of the theory of law on which it is grounded, but only

that “reasonable inquiry: has been made in that respect. Moreover Rule 11 allows for “a

good faith argument for the extension, modification, or reversal of existing law.” As

argued above, Plaintiff’s counsel did make a reasonable inquiry into the law, conducted

a reasonable investigation and later made a good faith argument for the extension,

modification, or reversal of existing law.

“An award of fees to a successful defendant may be denied if the plaintiff’s position
was both “substantially justified” – meaning more than non-frivolous, but something
less than meritorious.” Sense v. Chicago Area I.B. Pension Fund 237 F. 3rd 819, 826 (7th Cir.
2001.




                                             14

        Case 2:20-cv-00842-BHL Filed 04/12/21 Page 14 of 15 Document 59
                                      Conclusion

      The Plaintiff’s counsel pray that this Court not impose monetary sanctions, or in

the alternative impose the lease severe penalty.

                              Dated this _12th _ of __April__ 2021
                                    Attorneys for Plaintiff,

                                 _____/s/ Paul A. Strouse__________
                                Paul Strouse- Attorney at Law
                                       SBN: 1017891
                              Thomas Napierala-Attorney at Law
                                       SBN: 1011811




      Prepared By:

      The Law Offices of Paul Strouse
      825 W. Wisconsin Ave.
      Milwaukee WI 53233
      (414) 390-0820




                                           15

       Case 2:20-cv-00842-BHL Filed 04/12/21 Page 15 of 15 Document 59
